By the Court.
The wife of Millard was a good witness.' Millard himself was a competent witness. The real question in issue was, whether the officer had a right to attach and hold the property for creditors, at the time of the attachment *467and it was no answer, that the attachments had been dissolved, at the time of the trial. At present, there is nothing on the record, entitling the defendant to a return. If a suggestion is made for that purpose, it must be considered on its merits. The exceptions are overruled; and, it appearing to the court that they are frivolous, the defendant is entitled to iudgment for double costs.